A

” wep ee bR UA
Sastenen Coaet

 

ve f ;
Nyt ;
¥S

 

 

 

 

US DISTRICT COURT
/ WESTERN DISTRICT OF NG
A [

  

 

 

 

 

   

VSO AS yf
A

 

    

PLEASE.

 

 

    

ud Lean LO

 

Me a vt ce

j c oy ye
lévél oven AL ie £

 

 
      

ra) Actwe/Pecd 8 -

 

 

 

 

 

G ep se bP tw eet an
LP COOR ACE Oe bey € Ua
v

  

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 3:19-cv-00280-RJC Document 13 Filed 06/10/20 Page 2 of 2
